DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 2013/0105010) in view of Moskun (US 2007/0056630)Regarding Claim 1:In Figures 1-3, McLoughlin discloses a pump controller (92) for controlling a pump (pump controller 92 controls centrifugal pump 20 via pump governor 90, see paragraph [0010]), said pump (20) comprising an engine (60) and an engine controller (pump governor and engine monitor system 90), said pump controller (100) comprising: a) a processor (92 may be implemented as a CPU, see paragraph [0017] ) b) a memory device (114) for storing processor instructions (as stated in paragraph [0013]: The master controller 92 includes a control logic module 112 in communication with a memory 114 operable to store program instructions and data); c) a user interface (120); d) a pump interface (control logic module 112) for communication with said engine Regarding Claim 2:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said user interface (120) comprises a touchscreen (touch panel user interface disclosed in paragraph [0010]).Regarding Claim 3:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said user interface consists of one of the group consisting of at least one button, at least one switch, at least one light, and combinations thereof (as stated in paragraph [0010]: user interface may comprise push buttons, touch panels, etc.).Regarding Claim 4:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said user interface comprises: a) a transceiver (94) operatively engaged to a computer network (as stated in paragraph [0010]: “The master controller 92 is further coupled to a transceiver 94 (via radio frequency, microwave, infrared, etc. using a suitable communication protocol now known or later developed.) and communication antenna 96.”  The transceiver is operative connected to a computer network that is formed by the master controller 92 that comprises a CPU, memory, user interface, wireless communication etc., see Figure 3 and paragraph [0013]); and b) a remote user device operatively engaged to said computer network (as stated in paragraph [0013], the computer network formed by 92 comprises a wireless communication module 118 that provides communication between Regarding Claim 5:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said transceiver (94) comprises an antenna (96).Regarding Claim 6:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said engine controller (90) is an electronic engine controller (disclosed as an automatic electronic governor 90, see paragraph [0014]).Regarding Claim 7:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump controller (92) is adapted to, through said pump interface (112), provide instructions to said engine controller (as seen in Figures 1 and 3, the control logic module 112 communicates with the engine controller 90. Further as stated in paragraph [0014]: “The master controller 92 is operable to automatically process all user inputs and commands, sensor measurements, and system operating status, and to control the operations of the pump governor.”).Regarding Claim 8:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump controller is adapted to receive, from said engine controller through said pump interface, engine data (as stated in paragraph [0010]: “The engine 60 is under the control of a pump governor and engine monitor system 90, which is further coupled to or in communication with a master controller 92” As seen in Figure 3, the pump governor is in Regarding Claim 10:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump controller is adapted to receive, from said fluid level sensor (79) through said fluid sensor interface (118), an indication of the level of a fluid in a fluid tank (fluid level sensor 79 measures the fluid level in tank 71 and is viewed as one of the sensors depicted as 122 in Figure 3. Wireless transmitters can transmit signals from the sensors and be received by wireless communication module 118 as stated in paragraph [0009] and [0013]).Regarding Claim 11:In Figures 1-3,McLoughlin discloses a pump controller (92), further comprising a pump fluid sensor interface (118, see Figure 3) for communication with a pump fluid sensor (as stated in paragraph [0009]: “Pressure sensors 76 and 78 are disposed in the supply line 61 and in the pump 20 to measure the pressure level for control and monitoring purposes. Wireless transmitters can transmit signals from the sensors and be received by wireless communication module 118 as stated in paragraph [0009] and [0013]. Also as stated in paragraph [0007]: “A flow sensor 36-38 is situated in each line to measure the flow rate of the fluid, and a pressure sensor or transducer 40-42 is also provided to measure the fluid pressure in the conduit. Wherein 36-38 and 40-42 are all pump fluid sensors that measure flow or pressure of the pumped fluid).Regarding Claim 12:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump Regarding Claim 13:In Figures 1-3,McLoughlin discloses a pump controller (92), said pump further comprising a volute (pump 20 is disclosed as a centrifugal pump which is well known in the art to have a volute to house the centrifugal impeller), wherein said fluid pressure sensor (76) is engaged to a fluid inlet (61) of said volute of said pump (as stated in paragraph [0009]: “Pressure sensors 76 and 78 are disposed in the supply line 61 and in the pump 20 to measure the pressure level for control and monitoring purposes.).Regarding Claim 14:In Figures 1-3,McLoughlin discloses a pump controller (92), said pump further comprising a volute (pump 20 is disclosed as a centrifugal pump which is well known in the art to have a volute to house the centrifugal impeller),  wherein said fluid pressure sensor (40-42) is engaged to a fluid outlet (22) of a volute of said pump (as stated in paragraph [0007]: “A flow sensor 36-38 is situated in each line to measure the flow rate of the fluid, and a pressure sensor or transducer 40-42 is also provided to measure the fluid pressure in the conduit).Regarding Claim 15:In Figures 1-3,McLoughlin discloses a pump controller (92), wherein said pump controller is adapted to receive, from said pump fluid sensor (36-38) through said pump Regarding Claim 16:In Figures 1-3,McLoughlin discloses a pump controller (92), said pump further comprising a volute (pump 20 is disclosed as a centrifugal pump which is well known in the art to have a volute to house the centrifugal impeller), wherein said fluid pressure sensor (78) is engaged to said volute of said pump (as stated in paragraph [0009]: “Pressure sensors 76 and 78 are disposed in the supply line 61 and in the pump 20 to measure the pressure level for control and monitoring purposes.).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 2013/0105010) in view of Moskun (US 2007/0056630) in further view of Dudar (US 2017/0066322)McLoughlin as modified by Moskun discloses that the pump (20) is driven by a gasoline or diesel engine (60) but remains silent regarding the fuel source of this engine (60)  (per claims 17 and 18). However, in Figures 2-4, Dudar discloses an engine system (208) that comprises a pump controller (as stated in paragraph [0032]: “Fuel system 240 may include a fuel tank 220 coupled to a fuel pump 221. Fuel pump 221 is depicted situated within fuel tank 220 and supplying fuel to fuel injector 266 of engine 210. Further, fuel pump 221 may be a variable speed pump wherein the speed of the fuel pump can be modulated .  
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicants have argued on page 14 of the remarks that McLoughlin combined with Moskun is not a reasonable combination because they are directed to different issues. 
In response to applicant's argument that Moskun has a different usage than McLoughlin and so one of ordinary skill would not look to combine the two,  as admitted by the applicant, both McLoughlin and Moskun are directed to a different usage of firefighting and so they are not entirely unrelated. Additionally, Moskun solves a problem of detection of pump operation using an oil sensor in the engine, which would be an added advantage in McLoughlin’s system and would not alter McLoughlin’s intended operation. The detection of issues with McLoughlin’s pump using an oil pressure sensor would allow for reduced maintenance downtime and less possibility of catastrophic failure as is well known in the art of pump maintenance. Hence this combination is not unreasonable and clearly provides an advantage to McLoughlin’s existing system.
In response to applicant's argument that McLoughlin and Moskun are directed to a different usage which is not a target of applicant’s invention, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the cited combination is clearly capable of performing the claimed intended use. Furthermore, it is noted that the claims do not go into much detail regarding the applicants field of usage. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746